Title: From George Washington to Benjamin Waterhouse, 19 November 1790
From: Washington, George
To: Waterhouse, Benjamin

 

Sir,
Mount-Vernon November 19th 1790.

I beg you to excuse the delay, which my avocations in the country have occasioned, in answering your letter of the 28th of August.
I am persuaded of the happy influence which the discourse, that accompanied it, must have in promoting the interests of humanity—and I request you to accept my thanks for your polite attention in favoring me with this mark of your regard. I am Sir, Your most obedient Servant

Go: Washington

